Citation Nr: 1438776	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher rating for a lumbar spine disability.

2.  Entitlement to a higher rating for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


REMAND

The Veteran served on active duty from February 1982 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In November 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The Board remanded the case to the agency of original jurisdiction (AOJ) in March 2013 for further development and adjudicative action.  

The Veteran's representative has submitted a request, dated in May 2014, for another Board hearing at the RO.  The attorney noted that the disabilities at issue have worsened and thereby warrant further explanation.  In light of this contention, and because there is no limit to the number of hearings an appellant may have, the Veteran should be afforded another hearing.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The Veteran should be scheduled for a hearing before a member of the Board sitting at the RO.  He and his representative should be given notice of the date and time of the hearing at least 30 days prior to the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).